[ebcvoltdeferredcompensat001.jpg]
#4831-7758-3153 VOLT INFORMATION SCIENCES, INC. DEFERRED COMPENSATION AND
SUPPLEMENTAL SAVINGS PLAN (Amended and Restated Effective June 8, 2016) PLAN
DOCUMENT



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat002.jpg]
#4831-7758-3153 i VOLT INFORMATION SCIENCES, INC. DEFERRED COMPENSATION AND
SUPPLEMENTAL SAVINGS PLAN TABLE OF CONTENTS Page ARTICLE I ESTABLISHMENT AND
PURPOSE
........................................................................1 1.1
Establishment and Restatement
...............................................................................1
1.2 Purpose
.....................................................................................................................1
1.3 Application of Plan
..................................................................................................2
ARTICLE II DEFINITIONS AND
CONSTRUCTION..................................................................3
2.1
Definitions................................................................................................................3
2.2 S6.1 everability
............................................................................................................................9
ARTIC6.8 LE III PARTICIPATION
................................................................................................................9
3.1 Eligibility
.................................................................................................................9
3.2 Participation
.............................................................................................................9
ARTICLE IV SUPPLEMENTAL SAVINGS BENEFITS
...........................................................10 4.1 Supplemental
Savings Amount
..............................................................................10
4.2 Determination of Supplemental Savings Amount
.................................................10 4.3 Complete Discretion of
the Committee
.................................................................10 ARTICLE V
DEFERRAL AMOUNTS; DEFERRAL ELECTIONS
...........................................10 5.1 Types of Deferral Amounts
...................................................................................10
5.2 Salary Deferral Election
.........................................................................................10
5.3 Bonus Deferral Election
.........................................................................................11
5.4 Director Fees Deferral Election
.............................................................................12
5.5 RSU Deferral Election
...........................................................................................13
5.6 Deferral and Payment Elections
.............................................................................14
5.7 Employment Taxes
................................................................................................15
5.8 Automatic Cancellation of Deferral Elections upon Receipt of Unforeseen
Emergency or Hardship Withdrawal
.....................................................................15 ARTICLE
VI PAYMENT OF BENEFITS
...................................................................................15
6.1 Time of Payment of Deferral Amounts
.................................................................16



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat003.jpg]
Table of Contents (continued) Page #4831-7758-3153 ii 6.2 Forms of Payment of
Deferral Amounts
................................................................17 6.3 Change in
Time or Form of Payment
....................................................................17 6.4
Distribution of Vested Accounts for an Unforeseeable Emergency Need
............17 10.16.5
....................................................................................................................................
Death Benefits
..................................................................................................................18
6.6 Withholding of Taxes
............................................................................................19
6.7 Cash-Out Distribution
............................................................................................19
6.8 Method of Calculation of Payments
......................................................................19 6.9
Administrative Deferral of Payments; Frequency of Payments
............................19 ARTICLE VII ACCOUNTS; CREDITED INCOME
...................................................................20 7.1
Participant Accounts
..............................................................................................20
7.2 Investment Options; Crediting of
Income..............................................................20 7.3
Nature of Account Entries
.....................................................................................21
7.4 Vesting
...................................................................................................................21
7.5 Account Statements
...............................................................................................21
7.6 Expenses Charged to Accounts
..............................................................................21
ARTICLE VIII ADMINISTRATION OF THE PLAN
.................................................................22 8.1 Plan
Administrator
.................................................................................................22
8.2 Rules; Claims for Benefits
.....................................................................................22
8.3 Finality of Determinations
.....................................................................................24
8.4 Agreement to Arbitrate Disputes
...........................................................................24
8.5 Indemnification
......................................................................................................25
8.6 Delegation to Benefits Coordinating Committee
...................................................25 ARTICLE IX FUNDING
..............................................................................................................25
9.1 Funding
..................................................................................................................25
ARTICLE X AMENDMENT; TERMINATION; MERGER
.......................................................26 10.1 Amendment and
Termination
................................................................................26
10.2 Change of Control
..................................................................................................27
10.3 Automatic Payment of Taxable Benefit
.................................................................27 ARTICLE XI
GENERAL PROVISIONS
.....................................................................................27



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat004.jpg]
Table of Contents (continued) Page #4831-7758-3153 iii 11.1 Beneficiary
Designation.........................................................................................27
11.2 Effect on Other Plans
.............................................................................................28
11.3 Nontransferability
..................................................................................................28
11.4 Plan Not an Employment or Service Contract
.......................................................28 11.5 Applicable Law
......................................................................................................28



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat005.jpg]
#4831-7758-3153 VOLT INFORMATION SCIENCES, INC. DEFERRED COMPENSATION AND
SUPPLEMENTAL SAVINGS PLAN ARTICLE I ESTABLISHMENT AND PURPOSE 1.1 Establishment
and Restatement. (a) By document dated December 7, 1998, Volt Information
Sciences, Inc. (the “Company”) established a non-qualified deferred compensation
program (the “Plan”) for a select group of its highly-compensated and/or
management employees. The effective date of the Plan was April 1, 1997. (b) This
Plan was restated in its entirety effective as of December 31, 2008 as it
relates to any compensation, benefits or other remuneration which is provided
pursuant to the Plan. It was contemplated that all Plan Accounts (as defined
below) will be subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”). The effective date of this restatement of the Plan was
December 31, 2008. The rights of any participants in the Plan (“Participants”)
as of and from December 31, 2008 was to be governed by the Plan as restated
herein, as it may be further amended and restated from time to time; provided,
however, that except where contrary to Section 409A of the Code or where
expressly otherwise provided in the Plan or by the Committee pursuant to the
Plan in a manner consistent with Section 409A of the Code, benefit payments and
payment elections in effect on December 31, 2008 were to remain in effect as
elected or scheduled, as the case may be. This document shall be known as the
Volt Information Sciences, Inc. Deferred Compensation and Supplemental Savings
Plan. (c) Under the terms of the restated Plan, eligible employees were
permitted to defer a portion of their income into the Plan. The Company also
desired to enhance the security of the Plan by providing that Plan assets could
be held and invested by the trustee (“Trustee”) to be appointed by the Company,
pursuant to the terms of the Volt Information Sciences, Inc. Deferred
Compensation and Supplemental Savings Trust (the “Trust”). To the extent Plan
assets are held in the Trust, the Trustee will invest the Plan’s assets with the
goal of achieving the hypothetical investment returns credited to Participants
in accordance with Article VII hereof. Payments to the Participants shall be
made first from the Trust and second by the Company to the extent that the
Trust’s assets are not sufficient. (d) This document now restates the Plan in
its entirety effective as of June 8, 2016. Under the terms of the restated Plan
(as set forth herein), non-employee directors will be permitted to defer a
portion of their income into the Plan. Additionally, eligible employees and
non-employee directors will be permitted to defer the receipt of common stock
otherwise payable under certain equity awards that such eligible employees or
non-employee directors may receive under the Company’s equity incentive
programs. The remaining terms of the Plan shall remain in effect to the same
extent as set forth prior to this restated Plan. 1.2 Purpose. The objective and
purpose of the Plan is to attract competent directors, employees and key
personnel by offering flexible compensation opportunities to such directors,
employees and key personnel of the Company, and to provide them an opportunity
to build an



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat006.jpg]
2 #4831-7758-3153 estate or supplement income for use after retirement. The Plan
is also intended to compensate certain Participants for amounts that cannot be
credited to the Participant’s accounts under the Volt Information Sciences, Inc.
Savings Plan (the “Savings Plan”) and the Volt Technical Services Savings Plan
(the “Technical Plan”) by reason of the provisions of Sections 401(a)(17),
401(k), 402(g), and/or 415 of the Code and the corresponding provisions of the
Savings Plan and/or the Technical Plan or by reason of the Participant’s
election to participate hereunder. 1.3 Application of Plan. (a) The Plan shall
be applicable only with respect to (i) non-employee members (“Directors”) of the
Board of Directors of the Company (the “Board of Directors”) and (ii) eligible
key employees and key personnel of the Company. The Plan and Trust are intended
to be a “plan which is unfunded and is maintained by the employer primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees,” within the meaning of Sections 201(2),
301(a)(3), and 401(a)(1) of the Employee Retirement Income Security of 1974, as
amended (“ERISA”), and shall be interpreted and administered accordingly. As
such, the Plan shall be exempt from the participation, vesting and funding
requirements of Parts 2 and 3 of Title I of ERISA and shall be subject to the
limited reporting and disclosure requirements (under Part 1 of Title I of ERISA)
applicable to such plans. (b) The Plan and Trust are also intended to comply
with Section 409A of the Code and shall be interpreted and administered
accordingly. (i) As such, any deferral of compensation and any payment provided
pursuant to or in connection with the Plan shall be provided and paid in a
manner, and at such time and in such form, as complies with the applicable
requirements of Section 409A of the Code to avoid a plan failure described in
Section 409A(a)(1) of the Code, including without limitation, deferring payment
until the occurrence of a specified payment event described in Section
409A(a)(2) of the Code and deferring payment of Plan benefits to a Participant
who is a specified employee at his or her separation from service for six months
after his separation from service or, if earlier, his or her death and to avoid
the unfavorable tax consequences provided therein for non- compliance.
Notwithstanding any other provision of any plan, program or arrangement
(including without limitation the Plan) or document pertaining to any
compensation, benefit or other remuneration subject to the provisions of Section
409A of the Code, each provision of any plan, program or arrangement (including
without limitation the Plan) or document relating to the provision of such
compensation, benefit or other remuneration to or with respect to a Participant
under this Plan, shall be so construed and interpreted. (ii) It is specifically
intended that all elections, consents and modifications thereto under the Plan
will comply with the requirements of Section 409A of the Code (including any
transition or grandfather rules thereunder). The Committee (as defined below) is
authorized to adopt rules or regulations deemed necessary or appropriate to
anticipate and/or comply the requirements of Section 409A of the Code (including
any transition or grandfather rules thereunder).



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat007.jpg]
3 #4831-7758-3153 ARTICLE II DEFINITIONS AND CONSTRUCTION 2.1 Definitions.
Whenever used in the Plan, the following terms shall have the meaning set forth
below unless otherwise expressly provided: (a) “Accounts” means the
recordkeeping accounts which are maintained under the name of a Participant to
account for any Salary Deferral Amounts, Bonus Deferral Amounts, Supplemental
Savings Amounts, Director Fees Deferral Amounts, RSU Deferral Amounts and
Credited Income thereon, which may be credited from time to time. (i) Salary
Deferral Account - a separate subaccount maintained to account for a
Participant’s Salary Deferral amount plus Credited Income thereon. (ii) Bonus
Deferral Account - a separate subaccount maintained to account for a
Participant’s Bonus Deferral Amount plus Credited Income thereon. (iii)
Supplemental Savings Account - a separate subaccount maintained to account for a
Participant’s Supplemental Savings Amount plus Credited Income thereon. (iv)
Director Fees Deferral Account – a separate subaccount maintained to account for
a Participant’s Director Fees Deferral Amount plus Credited Income thereto. (v)
RSU Deferral Account – a separate subaccount maintained to account for a
Participant’s RSU Deferral Amounts plus Credited Income thereon. In its sole and
exclusive discretion, the Committee may combine, aggregate or separately state
all or any combination of the above Accounts or subaccounts in any manner and
for any administrative purpose it may deem fit provided, however, no such
combination shall impair the purposes of the Plan. (b) “Affiliate” means the
Employer and each of the following business entities or other organizations
(whether or not incorporated) which during the relevant period is treated (but
only for the portion of the period so treated and for the purpose and to the
extent required to be so treated) together with the Employer as a single
employer pursuant to the following sections of the Code (as modified where
applicable by Section 415(h) of the Code): (i) Any corporation which is a member
of a controlled group of corporations (as defined in Section 414(b) of the Code)
which includes the Employer, or (ii) Any trade or business (whether or not
incorporated) which is under common control (as defined in Section 414(c) of the
Code) with the Employer. (iii) In order to identify the group of entities
described in the preceding sentences, however, the Committee shall use an
ownership threshold of at least fifty percent (50%) as a substitute for the
eighty percent (80%) minimum ownership threshold that appears in, and otherwise
must be used when applying, the applicable provisions of (x) Section 1563 of the
Code for determining a controlled group of corporations under Section 414(b) of
the Code and (y) Treas.



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat008.jpg]
4 #4831-7758-3153 Reg. Section 1.414(c)-2 for determining the trades or
businesses that are under common control under Section 414(c) of the Code. (c)
“Beneficiary” means the person, persons or trust designated by a Participant as
provided in Section 11.1, or designated as a beneficiary under the terms of
Section 11.1. (d) “Benefits Coordinating Committee” shall mean the Benefits
Coordinating Committee that has been established in accordance with Section 8.6
by the Committee serving as the Plan Administrator of the Plan. (e) “Board of
Directors” means the Board of Directors of the Company. (f) “Bonus” means any
commission, incentive or other bonus award which an Eligible Employee may become
eligible to receive. (g) “Bonus Deferral Amount” means that portion of an
Eligible Employee’s Bonus which he or she has elected to defer, as provided in
Section 5.3. (h) “Change of Control” shall be deemed to have occurred if: (i)
any “person” as such term is used in Sections 13(d) and 14(d) of the Securities
and Exchange Act of 1934 (the “Exchange Act”) other than the Company, any
trustee or other fiduciary holding securities under any employee benefit plan of
the Company, or any company owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company), acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person) or beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities; (ii) during
any period of twelve (12) consecutive months individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (iii), or (iv) of this Section
2.1(g)) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two- thirds of the directors
then still in office who either were directors at the beginning of the twelve
(12) consecutive month period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the Board of Directors; or (iii) the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 80% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person acquires more than 30% of the combined



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat009.jpg]
5 #4831-7758-3153 voting power of the Company’s then outstanding securities
shall not constitute a Change of Control of the Company. (i) “Code” means the
Internal Revenue Code of 1986, as amended from time to time. (j) “Committee”
means the Administrative Committee for Retirement Programs that administers the
Plan in accordance with Section 8.1, as such committee of persons may be
appointed by the Compensation Committee from time to time. The Committee shall
serve as plan administrator, within the meaning of ERISA. (k) “Common Stock”
means the Common Stock, $0.10 par value per share, of the Company. (l) “Company”
means Volt Information Sciences, Inc. (m) “Compensation Committee” means the
Company’s Human Resources and Compensation Committee. (n) “Credited Income”
means the assumed earnings credited to a Participant’s Account, as provided in
Sections 7.2. (o) “Deferral Amounts” means Salary Deferral Amounts, Supplemental
Savings Amounts, Bonus Deferral Amounts, Director Fees Deferral Amounts, and/or
RSU Deferral Amounts, as more fully described in Article V. (p) “Deferral
Payment Date” means the payment date, as specified by a Participant on his or
her Salary Deferral Amount, Bonus Deferral Amount, Director Fees Deferral Amount
or RSU Deferral Amount election form, on which he or she elects to have his or
her applicable amount paid or commence being paid. (q) “Director” means a member
of the Board of Directors of the Company or the Board of Directors of any
Affiliate, provided that (i) “Director” only includes a member of the Board of
Directors of an Affiliate if the Board of Directors of the Company designates
such members as eligible to participate in the Plan and (ii) “Director” may not
also be an employee of the Company or any Affiliate. (r) “Director Fees” mean
any retainer, advisory, committee or meeting fees payable to the Director by the
Company or an Affiliate, before reductions for contributions to or deferrals
under this or any other deferred compensation or benefit plan sponsored by the
Company or any Affiliate. (s) “Director Fees Deferral Amount” means that portion
of a Director’s Director Fees which he or she has elected to defer, as provided
in Section 5.4. (t) “Dividend Equivalents” mean the dividends paid in cash or
other property on actual shares of Common Stock that are credited as assumed
earnings to the Participant’s RSU Deferral Account. The amount of Dividend
Equivalents to be credited shall be determined by the



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat010.jpg]
6 #4831-7758-3153 Committee or its delegate based on the dividends the
Participant’s RSU Deferral Account would receive if it held actual shares of
Common Stock equal in number to the Stock Units credited to the Participant’s
RSU Deferral Account on the record date of the actual dividend. The Dividend
Equivalents shall constitute the right to receive additional shares of Common
Stock by converting any dividends paid in cash or other property into Stock
Units based upon the closing price of the Common Stock as of the date the
dividends otherwise would have been paid if the RSU Deferral Account held actual
shares of Common Stock equal to the Stock Units credited to the Participant’s
RSU Deferral Account on the record date of the actual dividend. (u) “Eligible
Employee” means a key employee of the Company or an Affiliate whose anticipated
annual earnings (or rate of annual earnings) for the year is not less than the
dollar amount in effect for the year for determining “highly compensated
employees” under Section 414(q) of the Code (or any higher amount set by the
Committee) and who is a United States resident paid on a United States payroll
and who has been selected by the Committee. (v) “Employer(s)” shall be defined
as follows: (i) Except as otherwise provided in clause (ii) below, the term
“Employer” means the Company and/or any Affiliate (now in existence or hereafter
formed or acquired) which the Committee selects. (ii) For the purpose of
determining whether a Participant has experienced a Separation from Service, the
term “Employer” means: (A) The entity for which the Participant performs
services and with respect to which the legally binding right to compensation
deferred or contributed under this Plan arises; and (B) All other entities with
which the entity described above which are its Affiliates. (w) “Equity Incentive
Plan” means any equity-based incentive plan of the Company pursuant to which
Directors and/or Eligible Employees may be awarded Restricted Stock Units. (x)
“Investment Options” means the optional forms of determining Credited Income
with respect to Participants’ Accounts, which the Committee, in its discretion,
may elect to establish pursuant to Section 7.2. (y) “Participant” means (i) an
Eligible Employee who has elected, under the terms and conditions of the Plan,
to defer payment of all or a portion of his or her bonus, salary and/or RSUs,
and/or who is credited with a Supplemental Savings Amount, and (ii) a Director
who has elected, under the terms and conditions of the Plan, to defer payment of
all or a portion of his or her Director Fees and/or RSUs. A Participant who is
not currently an Eligible Employee or a Director but whose Account under this
Plan is credited with a balance shall be referred to as an “Inactive
Participant.” The term “Participant” shall include Eligible Employees, former
Eligible Employees, employees other than Eligible Employees, Directors and
former Directors so long as any such individual has a balance credited to his or
her Account.



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat011.jpg]
7 #4831-7758-3153 (z) “Performance-Based Compensation” means compensation the
entitlement to or amount of which is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least twelve (12) consecutive calendar months, as
determined by the Committee in accordance with Treas. Reg. Section 1.409A-1(e).
(aa) “Plan” means the Volt Information Sciences, Inc. Deferred Compensation and
Supplemental Savings Plan as set forth herein, and as it may be amended from
time to time. (bb) “Plan Year” means the 12-month period beginning each January
1 and ending December 31 of such year. (cc) “Plan Year Quarter” means the three
(3) month periods in each Plan Year ending on March 31, June 30, September 30
and December 31, respectively. (dd) “Qualified Plan” means the Volt Information
Sciences, Inc. Savings Plan (sometimes referred to as the Savings Plan), or the
Volt Technical Services Savings Plan (sometimes referred to as the Technical
Plan), as the case may be, as each such plan may be amended from time to time.
(ee) “Restricted Stock Units” or “RSUs” means a restricted stock unit award,
stated with respect to a specified number of shares of Common Stock, that
entitles the Participant to receive one share of Common Stock with respect to
each restricted stock unit that becomes payable under the terms and conditions
of the Company’s applicable Equity Incentive Plan and the applicable award
agreement. (ff) “RSU Deferral Amount” means that portion of a Participant’s
Restricted Stock Units which he or she has elected to defer, as provided in
Section 5.5. (gg) “Salary Deferral Amount” means that portion of an Eligible
Employee’s Base Salary which he or she has elected to defer, as provided in
Section 5.2. (hh) “Separation from Service” or “Separate from Service” means a
termination of services provided by a Participant to the Employer, whether
voluntarily or involuntarily, other than by reason of death, as determined by
the Committee in accordance with Treas. Reg. Section 1.409A-1(h). In determining
whether a Participant has experienced a Separation from Service, the following
provisions shall apply: (i) For a Participant who provides services to an
Employer as an employee, except as otherwise provided in clause (iii) below, a
Separation from Service shall occur when such Participant has experienced a
termination of employment with such Employer. A Participant shall be considered
to have experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (A) no further services will be performed for the Employer after a
certain date, or (B) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an employee or as an
independent contractor) will permanently decrease to less than 50% of the
average level of bona fide services performed by such Participant (whether as an
Employee or an independent contractor) over the immediately preceding thirty-six
(36) month



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat012.jpg]
8 #4831-7758-3153 period (or the full period of services to the Employer if the
Participant has been providing services to the Employer less than thirty-six
(36) months). If a Participant is on military leave, sick leave, or other bona
fide leave of absence, the employment relationship between the Participant and
the Employer shall be treated as continuing intact, provided that the period of
such leave does not exceed six (6) months, or if longer, so long as the
Participant retains a right to reemployment with the Employer under an
applicable statute or by contract. If the period of a military leave, sick
leave, or other bona fide leave of absence exceeds six (6) months and the
Participant does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship shall be considered to be terminated
for purposes of this Plan as of the first day immediately following the end of
such six (6)-month period. In applying the provisions hereof, a leave of absence
shall be considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer. (ii) For a Participant who provides services to an Employer as an
independent contractor, except as otherwise provided in (iii) below, a
Separation from Service shall occur upon the expiration of the contract (or in
the case of more than one contract, all contracts) under which services are
performed for such Employer, provided that the expiration of such contract(s) is
determined by the Committee to constitute a good-faith and complete termination
of the contractual relationship between the Participant and such Employer. (iii)
For a Participant who provides services to an Employer as both an employee and
an independent contractor, a Separation from Service generally shall not occur
until the Participant has ceased providing services for such Employer as both as
an employee and as an independent contractor, as determined in accordance with
the provisions set forth in clause (i) and (ii) above, respectively. Similarly,
if a Participant either (A) ceases providing services for an Employer as an
independent contractor and begins providing services for such Employer as an
employee, or (B) ceases providing services for an Employer as an employee and
begins providing services for such Employer as an independent contractor, the
Participant will not be considered to have experienced a Separation from Service
until the Participant has ceased providing services for such Employer in both
capacities, as determined in accordance with the applicable provisions set forth
in (i) and (ii) above. Notwithstanding the foregoing provisions in this clause
(iii), if a Participant provides services for an Employer as both an employee
and as a member of the board of directors (a “Director”), to the extent
permitted by Treas. Reg. Section 1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an employee, and
the services provided by such Participant as an employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director. (ii) “Stock Unit” means a bookkeeping entry representing
the equivalent of one share of Common Stock that is payable in accordance with
the terms of this Plan. A Stock Unit will be credited to the Participant’s RSU
Deferral Account for each actual share of Common Stock deferred under the Plan
at the same time as the actual shares of Common Stock otherwise would



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat013.jpg]
9 #4831-7758-3153 have been paid to the Participant in connection with the
Participant’s Restricted Stock Units absent the deferral election. (jj)
“Supplemental Savings Amount” means the amount creditable to the Supplemental
Savings Account of an Eligible Employee pursuant to Sections 4.2 and 4.3. (kk)
“Trust” means the trust, if any, established in connection with the Plan. (ll)
“Trustee” means the trustee of the Trust. 2.2 Severability. In the event any
provision of the Plan shall be held invalid or illegal for any reason, any
illegality or invalidity shall not affect the remaining parts of the Plan, but
the Plan shall be construed and enforced as if the illegal or invalid provision
had never been inserted, and the Company shall have the privilege and
opportunity to correct and remedy such questions of illegality or invalidity by
amendment as provided in the Plan. ARTICLE III PARTICIPATION 3.1 Eligibility.
The Committee shall provide each Director and Eligible Employee with notice of
his or her status as a Participant, so as to permit such Director or Eligible
Employee the opportunity to make the elections provided for under Article V, if
applicable. Subject to the limitations of the Plan, such notice may be given at
such time and in such manner as the Committee may determine from time to time,
and shall advise the Director and Eligible Employee of the time and manner for
filing his or her election for which he or she qualifies. Each Director and
Eligible Employee shall be eligible to participate in all features of the Plan
for which he or she qualifies. In addition, Eligible Employees (but not
Directors) shall be eligible (subject to the complete discretion of the
Committee) to receive credit for a Supplemental Savings Amount for Plan Years
that they are Eligible Employees. 3.2 Participation. (a) In General. Subject to
the limitations of the Plan, a Director or Eligible Employee shall become a
Participant in this Plan for the calendar year for which: (i) the Committee
timely receives his or her deferral election pursuant to Article V or (ii) with
respect to an Eligible Employee, the Committee credits the Eligible Employee
with a Supplemental Savings Amount. (b) Cessation of Status as Director or
Eligible Employee. If an Eligible Employee with a Salary Deferral Amount, Bonus
Deferral Amount and/or RSU Deferral Amount election in effect for a particular
calendar year, or a Director with a Director Fees Deferral Amount and/or RSU
Deferral Amount election in effect for a particular calendar year, terminates
employment or service or otherwise ceases to be an Eligible Employee or
Director, as applicable, during such Plan Year, his or her election shall
continue in effect with respect to any Salary Deferral Amount, Bonus Deferral
Amount and RSU Deferral Amount previously elected for an Eligible Employee and
any Director Fees Deferral Amount and RSU Deferral Amount previously elected for
a Director (including on rehire or otherwise re-commencing service in the same
calendar year).



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat014.jpg]
10 #4831-7758-3153 ARTICLE IV SUPPLEMENTAL SAVINGS BENEFITS 4.1 Supplemental
Savings Amount. Each Eligible Employee shall be credited with a Supplemental
Savings Amount as provided in Sections 4.2 and 4.3. Directors shall not be
eligible to be credited with Supplemental Savings Amounts. 4.2 Determination of
Supplemental Savings Amount. Each Eligible Employee may be credited with a
Supplemental Savings Amount on the last day of each Plan Year Quarter in the
sole discretion of the Committee with approval of the Board of Directors. The
amount (or the method or formula for determining the amount) of each
Supplemental Savings Amount shall be set forth in writing in one or more
documents, which shall be deemed to be incorporated into the Plan, no later than
the date on which such Supplemental Savings Amount is credited to the
Participant’s Supplemental Savings Account. 4.3 Complete Discretion of the
Committee. The Committee shall be under no obligation to make any Supplemental
Savings Amount awards and in the event that such awards are made the Committee
shall be under no obligation to make similar award to similarly-situated
Eligible Employees. No party shall have any claim or cause of action as a result
of having not received a Supplemental Savings Amount. ARTICLE V DEFERRAL
AMOUNTS; DEFERRAL ELECTIONS 5.1 Types of Deferral Amounts. There are three types
of Deferral Amounts which may be applicable to a Participant under the Plan who
is an Eligible Employee: Salary Deferral Amounts as described in Section 5.2,
Bonus Deferral Amounts as described in Section 5.3 and RSU Deferral Amounts as
described in Section 5.5. There are two types of Deferral Amounts which may be
applicable to a Participant under the Plan who is a Director: Director Fees
Deferral Amounts as described in Section 5.4 and RSU Deferral Amounts as
described in Section 5.5. 5.2 Salary Deferral Election. (a) Salary Deferral
Amount. An Eligible Employee may elect to defer all or any portion of 20% of his
or her Base Salary (as hereinafter defined) which he or she may be entitled to
receive from the Company. For purposes of this Section 5.2, Base Salary is a
Participant’s regular gross salary that is subject to Social Security Tax
pursuant to Internal Revenue Code Section 3100 et. seq. Notwithstanding anything
contained herein to the contrary, if a deferral hereunder would otherwise result
in the Participant’s Base Salary not equaling or exceeding the Social Security
Contribution and Benefit Base as defined in Section 230 of the Social Security
Act, then only the regular gross salary exceeding the Social Security
Contribution and Benefit Base as defined in Section 230 of the Social Security
Act shall be deferred pursuant to this Section. The amount to be so deferred
shall be specified in such manner as shall be determined by the Committee. (b)
Election of Salary Deferral Amount. To make an election of a Salary Deferral
Amount for any calendar year, the Eligible Employee must file a deferral
election form with the Committee in accordance with such rules as are set by the
Committee, but in no event later than the last business day of the calendar year
preceding the calendar year for which the



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat015.jpg]
11 #4831-7758-3153 election is made. Each such election shall be made with
respect to a specific calendar year and all payroll periods applicable to the
Eligible Employee which begin within such calendar year. An election filed for a
calendar year shall only be applicable for such calendar year. (c) Treatment of
New Eligible Employees Who Are New Hires. Notwithstanding the foregoing, if an
individual first becomes an Eligible Employee on or after the first day of a
calendar year that is both the individual’s first year of eligibility to
participate in the Plan and the calendar year in which the individual is first
hired by an Affiliate (excluding for this purpose any rehire or transfer among
Affiliates after the year of first hire), such Eligible Employee may make a
Salary Deferral Amount election for the remaining payroll periods of such
calendar year prior to the beginning of the payroll period for which the
employment services are performed so long as deferral election is filed with the
Committee no later than thirty (30) days after the effective date of coverage
under the Plan and only defers compensation for services performed in pay
periods after the pay period in which the election is effective and irrevocable.
For this purpose: (i) An Eligible Employee’s “first year of eligibility” is the
year in which he first becomes eligible to participate in any account balance
type deferred compensation plan within the meaning of Section 409A of the Code
maintained by the Employer or any Affiliate. (ii) Even though otherwise
permitted by Section 409A, if all amounts owed to the Eligible Employee from all
account balance plans maintained by the Employer and its Affiliates subject to
Section 409A of the Code have been paid to the Eligible Employee and if the
Eligible Employee has become ineligible to accrue further benefits, then if he
thereafter becomes an Eligible Employee, the year in which he again becomes an
Eligible Employee shall not be treated as his first year of eligibility. (iii)
Even though otherwise permitted by Section 409A, if a Participant is not an
Eligible Employee for at least twenty-four (24) consecutive months, then if he
thereafter becomes an Eligible Employee, the year in which he again becomes an
Eligible Employee shall not be treated as his first year of eligibility. 5.3
Bonus Deferral Election. (a) Bonus Deferral Amount. An Eligible Employee may
elect to defer up to 50% of any Bonus he or she may be awarded by the Company,
provided, however that the total amount deferred in any Plan Year may not exceed
20% of his or her combined Base Salary and Bonus. The amount to be so deferred
shall be specified in such manner as shall be determined by the Committee.
However, in no event may an Eligible Employee elect to defer any portion of any
Bonus unless the aggregate compensation payments made by the Company to him
after such deferral during the calendar year will equal or exceed the Social
Security Contribution and Benefit base as defined in Section 230 of the Social
Security Act. (b) Election of Bonus Deferral Amount. To make an election of a
Bonus Deferral Amount, the Eligible Employee must file a deferral election form
with the Committee. Each such election shall be made with respect to a calendar
year and shall apply to all Bonus awards made by the Company which are made with
respect to services performed within such calendar year. To make an effective
Bonus Deferral Amount election for a calendar year, the Eligible



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat016.jpg]
12 #4831-7758-3153 Employee must file the appropriate deferral election form
with the Committee in accordance with such rules as are set by the Committee,
but in no event later than the last business day of the calendar year preceding
the Plan Year for which the election is made. (c) Treatment of New Eligible
Employee Who Are New Hires. Notwithstanding the foregoing, if an individual
first becomes an Eligible Employee on or after the first day of a calendar year
that is both the individual’s first year of eligibility to participate in the
Plan and the calendar year in which the individual is first hired by an
Affiliate (excluding for this purpose any rehire or transfer among Affiliates
after the year of first hire), such Eligible Employee may make a Bonus Deferral
Amount election for such calendar year only prior to the beginning of the
payroll period for which the employment services are performed so long as
deferral election is filed with the Committee no later than thirty (30) days
after the effective date of coverage under the Plan and only defers compensation
for services performed in pay periods after the pay period in which the election
becomes effective and irrevocable. For this purpose: (i) An Eligible Employee’s
“first year of eligibility” is determined in the same manner as provided in
Section 5.2(c). (ii) Bonus compensation based on a performance period (such as
an annual bonus) is deemed earned ratably throughout the period for which
earned. 5.4 Director Fees Deferral Election. (a) Director Fees Deferral Amount.
A Director may elect to defer all or any portion of his or her Director Fees
which he or she may be entitled to receive from the Company. The amount to be so
deferred shall be specified in such manner as shall be determined by the
Committee. (b) Election of Director Fees Deferral Amount. To make an election of
a Director Fees Deferral Amount for any calendar year, the Director must file a
deferral election form with the Committee in accordance with such rules as are
set by the Committee, but in no event later than the last business day of the
calendar year preceding the calendar year for which the election is made. Each
such election shall be made with respect to a specific calendar year and all
periods or events applicable to the Director which provide for the payment of
such Director Fees and begin within such calendar year. An election filed for a
calendar year shall only be applicable for such calendar year. (c) Treatment of
New Directors. Notwithstanding the foregoing, if a Director becomes newly
eligible to participate in the Plan on or after the first day of a calendar year
that is both the individual’s first year of eligibility to participate in the
Plan and the calendar year in which the individual is first elected as a
Director (excluding for this purpose any re-election after the year first
elected), such Director may make a Directors Fees Deferral Amount election with
respect to any Director Fees that are payable for services performed in the
calendar year following the date on which the Director Fees Deferral Amount
election is effective and irrevocable so long as the deferral election is filed
with the Committee no later than thirty (30) days after the effective date of
coverage under the Plan and only defers compensation for services performed in
periods after the period in which the election becomes effective and
irrevocable. For this purpose:



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat017.jpg]
13 #4831-7758-3153 (i) Director’s “first year of eligibility” is the year in
which he first becomes eligible to participate in any account balance type
deferred compensation plan within the meaning of Section 409A of the Code
maintained by the Employer or any Affiliate. (ii) Even though otherwise
permitted by Section 409A, if all amounts owed to the Director from all account
balance plans maintained by the Employer and its Affiliates subject to Section
409A of the Code have been paid to the Director and if the Director has become
ineligible to accrue further benefits, then if he thereafter becomes a Director,
the year in which he again becomes a Director shall not be treated as his first
year of eligibility. (iii) Even though otherwise permitted by Section 409A, if a
Participant is not a Director for at least twenty-four (24) consecutive months,
then if he thereafter becomes a Director, the year in which he again becomes a
Director shall not be treated as his first year of eligibility. (iv) An
individual serving as a Director on the effective date of the Plan shall be
eligible to participate in the Plan as if the individual was first elected as a
Director and became newly-eligible under the Plan as of the effective date of
the Plan. 5.5 RSU Deferral Election. (a) RSU Deferral Amount. Both Directors and
Eligible Employees may elect to defer all or any portion of any Common Stock he
or she otherwise might receive under his or her Restricted Stock Units. The
amount to be so deferred shall be specified in such manner as shall be
determined by the Committee. (b) Election of RSU Deferral Amount. To make an
election of an RSU Deferral Amount, the Director or Eligible Employee must file
a deferral election form with the Committee in accordance with such rules as are
set by the Committee, but in no event later than the last business day of the
calendar year preceding the calendar year in which the RSUs are granted and the
related period of service commences. Each such election shall be made with
respect to the Restricted Stock Units granted in such specific calendar year and
all periods of service applicable to the Director or Eligible Employee which
begin with such calendar year. An election filed for a calendar year shall only
be applicable for such calendar year. (c) Treatment of Performance-Based
Compensation. Notwithstanding the foregoing, subject to the limitations
described below, the Committee may determine that an irrevocable deferral
election for an amount that qualifies as Performance-Based Compensation may be
made by submitting an election on or before the deadline established by the
Committee, which in no event shall be later than six (6) months before the end
of the performance period. In order for the Eligible Employee or Director to be
eligible to make a deferral election for Performance-Based Compensation, the
Participant must have performed services continuously from the later of (i) the
beginning of the performance period for such compensation, or (ii) the date upon
which the performance criteria for such compensation are established, through
the date upon which the Participant makes the deferral election for such
compensation. In no event shall a deferral election hereunder be permitted to
apply to any amount of Performance-Based Compensation that has become readily
ascertainable.



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat018.jpg]
14 #4831-7758-3153 (d) Treatment of Compensation Subject to Risk of Forfeiture.
Notwithstanding the foregoing, with respect to compensation (i) to which a
Participant has a legally binding right to payment in a subsequent year, and
(ii) that is subject to a forfeiture condition requiring the Participant's
continued services for a period of at least twelve (12) months from the date the
Participant obtains the legally binding right, the Committee may determine that
an irrevocable deferral election for such compensation may be made by timely
delivering an election to the Committee in accordance with its rules and
procedures, no later than the 30th day after the Participant obtains the legally
binding right to the compensation, provided that the election is made and
becomes irrevocable at least twelve (12) months in advance of the earliest date
at which the forfeiture condition could lapse, as determined in accordance with
Treas. Reg. Section 1.409A-2(a)(5). Any deferral election(s) made in accordance
with this Section 5.5(d) shall become irrevocable no later than the 30th day
after the Participant obtains the legally binding right to the compensation
subject to such deferral election(s). (e) Deferral of Dividends. An election
under this Section 5.5 to defer Restricted Stock Units shall also be considered
an election to defer any Dividend Equivalents that are payable in connection
with such Restricted Stock Units and upon any related Stock Units credited to
the Participant’s RSU Deferral Account (except to the extent the deferral
election is not timely under Section 409A of the Code with respect to such
Dividend Equivalents, in which case such Dividend Equivalents will not be
deferred and credited to the Participant’s RSU Deferral Account but will be paid
as set forth in the applicable award agreement). The Dividend Equivalents to be
deferred shall be awarded in the form of Stock Units (dividends awarded in cash
or other property shall be converted by the Company to Stock Units) and
allocated to the Participant’s RSU Deferral Account at the same time as such
applicable dividend is payable to shareholders generally. The Dividend
Equivalents will be treated consistently with the deferral election for the
Restricted Stock Units with respect to which the Dividend Equivalents relate.
5.6 Deferral and Payment Elections. All deferral elections, as provided under
Section 5.2, 5.3, 5.4 and 5.5, respectively, shall be made on such deferral
election forms as are prescribed by the Committee. Each election form shall
specify the nature of the Deferral Amount, the form of payment which is to be
applicable with respect to such designated Deferral Amount, as provided in
Article VI, the Beneficiary or Beneficiaries to receive any death benefit
applicable to the subject amount and form of payment thereof, as provided in
Sections 6.5 and 11.1 and the Deferral Payment Date on which payment is to
commence with respect to such Deferral Amount, as provided in Article VI. Except
as otherwise provided in this Article V, all such Salary Deferral Amount, Bonus
Deferral Amount, Director Fees Deferral Amount and RSU Deferral Amount elections
shall become irrevocable for the subject calendar year once the immediately
prior calendar year has ended or as otherwise provided by the Committee. An
Eligible Employee may change or revoke his or her Salary Deferral Election under
Section 5.2, his or her Bonus Deferral Election under Section 5.3, and his or
her RSU Deferral Election under Section 5.5, and a Director may change or revoke
his or her Director Fees Deferral Election under Section 5.4 and his or her RSU
Deferral Election under Section 5.5, pursuant to such rules as are set by the
Committee but in no event may any such election be amended or revoked after the
last business day of the calendar year preceding the Plan Year for which the
election is made or as otherwise provided above. Only Eligible Employees may
file deferral election forms as provided for in this Section 5.6 and Sections
5.2, 5.3 and 5.5 and only Directors may file deferral election forms as provided
for in this Section 5.6 and Sections 5.4 and 5.5. Inactive Participants are not
eligible to file such forms.



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat019.jpg]
15 #4831-7758-3153 5.7 Employment Taxes. Employment taxes required to be
withheld on Salary, Bonus and RSU Deferral Amounts shall be withheld from Base
Salary, Bonuses, RSUs or other compensation that is not being deferred in a
manner determined by the Employer (with respect to RSUs only to the extent
permitted by the applicable Equity Incentive Plan and Section 409A of the Code).
However, if necessary the Committee may reduce a Participant’s Base Salary
Deferral Amount, Bonus Deferral Amount and RSU Deferral Amount, as needed to
comply with applicable employment tax withholding requirements (to the extent
permitted by Section 409A of the Code). 5.8 Automatic Cancellation of Deferral
Elections upon Receipt of Unforeseen Emergency or Hardship Withdrawal. (a) A
Participant’s deferral election in effect at the time of an Unforeseen Emergency
withdrawal from the Plan shall be cancelled (rather than postponed or delayed)
prospectively so that no further deferrals from his or her Salary, Bonus,
Director Fees and RSUs shall be made during the remainder of the calendar year
in which the withdrawal occurred. (b) A Participant’s deferral election in
effect at the time of a 401(k) hardship withdrawal shall be cancelled (rather
than postponed or delayed) prospectively so that no further deferrals from his
Salary, Bonus, Director Fees and RSUs shall be made during the remainder of the
calendar year in which the withdrawal occurred. Any deferral election for the
succeeding calendar year shall not be effective until the 401(k) required
cancellation period ends. (c) The Participant whose deferral election is
cancelled pursuant to this Section must file a new deferral election pursuant to
the applicable provisions of the Plan in order to commence or recommence making
deferrals under the Plan from his Salary or Bonuses for any subsequent calendar
year. (d) For purposes hereof, the following terms have the following meanings:
(i) A “401(k) hardship withdrawal” is a hardship withdrawal from the any 401(k)
Plan which requires a suspension of employee contributions and elective
deferrals as a result of receipt of the hardship withdrawal in order to satisfy
the regulations under Section 401(k) of the Code. (ii) The “401(k) required
cancellation period” means a six (6) month period (or other stated period in the
applicable 401(k) plan) during which employee contributions and elective
deferrals must be suspended as a result of receipt of a 401(k) hardship
withdrawal in order to satisfy the regulations under Section 401(k) of the Code.
(iii) A “401(k) Plan” means the any other deferred compensation plan intended to
meet the requirements of Section 401(k) of the Code and maintained by the
Employer or any other business entity or other organization (whether or not
incorporated) which during the relevant period is treated (but only for the
portion of the period so treated and for the purpose and to the extent required
to be so treated) as a single employer with the Employer or any affiliate under
Section 414(b), (c), (m) or (o) of the Code. ARTICLE VI PAYMENT OF BENEFITS



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat020.jpg]
16 #4831-7758-3153 6.1 Time of Payment of Deferral Amounts. (a) In general,
payment of a Participant’s vested Accounts under the Plan shall be made payable
on the Deferral Payment Date which shall be on the first day of the third (3rd)
Plan Year Quarter coincident with or next following the date of the
Participant’s Separation from Service. (b) Notwithstanding the provisions of
subsection 6.1(a), on each annual deferral election for a calendar year, the
Participant may designate another Deferral Payment Date (including a specified
date as permitted by the Committee) for his or her vested Accounts attributable
to deferrals for that calendar year by completing a form prescribed for such
purpose by the Committee. In completing such form, the Participant shall specify
the Deferral Payment Date on which benefit payments under the Plan are to be
made or commence with respect to the Deferral Amount covered by such deferral
election. In making such designation, the Participant may designate any January
1, April 1, July 1, or October 1 date of a specified year after the calendar
year to which the deferral election applies as a Deferral Payment Date, provided
that such Deferral Payment Date is no later than the first day of the third
(3rd) Plan Year Quarter following the fifth (5th) anniversary of the
Participant’s Separation from Service and provided, further, that where payment
is contingent on the Participant’s Separation from Service, the Deferral Payment
Date can be no earlier than the first day of the third (3rd) Plan Year Quarter
coincident with or next following the date of the Participant’s Separation from
Service. Where Participant has made a designation to receive an amount in
quarterly installments, as permitted under Section 6.2, his or her Deferral
Payment Date shall be the date on which the first installment payment is to be
paid and on the anniversary thereof in each subsequent years. Notwithstanding
the above, each Participant in the Plan on or before September 1, 1997, was
permitted to, and may have designated, a Deferral Payment Date no later than ten
(10) years after the date of his or her Separation from Service for deferrals
made prior to 1998. In addition, any payment time in effect on December 31, 2008
pursuant to a timely filed Participant’s election on December 31, 2008 which is
based, in whole or in part, on the Participant’s age shall be given effect so
long as compliant with the time of payment provisions of Section 409A of the
Code. (c) If for any reason the Participant fails to make an effective Deferral
Payment Date designation, his or her Deferral Payment Date for the amounts that
are the subject of the deferral election shall be the first day of the third
(3rd) Plan Year Quarter coincident with or next following the date of the
Participant’s Separation from Service as set forth in subsection 6.1(a) hereof.
(d) Payments with respect to Supplemental Savings Amounts shall be made on the
same dates and in the same manner as the Salary Deferral Amounts for the same
subject calendar year. (e) All Deferral Amounts shall be distributable in cash
or cash equivalent except with respect to Stock Units in the RSU Deferral
Account which shall be distributable in shares of Common Stock from the Equity
Incentive Plan pursuant to which the related RSUs were granted. Notwithstanding
the foregoing, Stock Units in the RSU Deferral Account that are attributable to
Dividend Equivalents may be paid in cash if there are not sufficient shares of
Common Stock available under any Equity Incentive Plan to make such
distributions in shares of



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat021.jpg]
17 #4831-7758-3153 Common Stock. Any of the Stock Units in the RSU Deferral
Account, upon the consummation of a “Change of Control” (as defined in the
applicable Equity Incentive Plan), may be converted into the right to receive
cash, with such cash having a value equal to the value of an equal number of
shares of Common Stock in connection with such Change of Control. (f)
Notwithstanding anything in this Plan to the contrary, a Director shall be
eligible to receive distributions on any date permitted under Section 409A of
the Code, subject to the Director making a valid deferral election in accordance
with the terms and conditions of this Plan specifying such date. In the event a
Director is determined to be a “specified employee” within the meaning of
Section 409A of the Code at the time of his or her Separation from Service and
such Director has chosen to receive his/her distributions upon a Separation from
Service, then such Director will receive his/her distribution in accordance with
Section 6.1(a). 6.2 Forms of Payment of Deferral Amounts. (a) In General. On
each deferral election form filed by a Participant, such Participant shall
specify the form of payment for the amounts attributable to the Deferral Amount
covered by such deferral election. In making such designation, the Participant
may designate payment in the form of a single lump sum payment or payment in the
form of quarterly installment payments payable for not less than two (2) but no
more than five (5) years following the Participant’s Separation from Service.
Quarterly installment payments will be paid quarterly beginning on the date
specified on the applicable deferral election form or the Default Payment Date,
as provided in Section 6.1. Notwithstanding the above, Participants in the Plan
on or before September 1, 1997 were permitted to, and may have designated that
payments be made in quarterly installments for a period no less than two (2) or
more than ten (10) years for deferrals made prior to 1998. (b) If for any reason
the Participant fails to make an effective designation under this Section 6.2
with respect to his or her benefit attributable to his or her Deferral Amounts,
payment of the amount that is the subject of the deferral election shall be made
in the form of a single lump sum payment on the Default Payment Date as
specified in Section 6.1. Except as otherwise provided in this Article VI, all
benefit payments under the Plan with respect to a Participant’s Salary Deferral
Amounts, Bonus Deferral Amounts or Director Fee Deferral Amounts, shall be made
to the Participant in the payment forms as specified on his or her applicable
deferral election forms. (c) Payments with respect to Supplemental Savings
Amounts shall be made on the same dates and in the same manner as the Salary
Deferral Amounts or Director Fee Deferral Amounts as applicable for the same
subject calendar year. 6.3 Change in Time or Form of Payment. No change in an
elected or default time or form of payment shall be permitted except as
permitted by the Committee and in compliance with Section 409A of the Code. 6.4
Distribution of Vested Accounts for an Unforeseeable Emergency Need.
Notwithstanding the provisions of Sections 6.1, 6.2 and 6.3, a Participant may
receive a distribution of his or her vested Accounts under the Plan in an amount
which the Committee



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat022.jpg]
18 #4831-7758-3153 determines is necessary to alleviate the financial need
related to an Unforeseeable Emergency. The Committee shall determine such
financial hardship in its sole and complete discretion and any such distribution
shall be limited to the amount necessary to meet the emergency plus amounts
necessary to pay any Federal, state, local or foreign income taxes or penalties
reasonably anticipated to result from the distribution. An “Unforeseeable
Emergency” means an unforeseeable emergency as defined in Section 409A of the
Code and generally means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent (as
defined in Section 152 of the Code, without regard to Section 152(b)(1), (b)(2),
and (d)(1)(B)) thereof), the loss of the Participant’s or the Participant’s
Beneficiary’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant or Beneficiary or affected family member. Distributions because
of an Unforeseeable Emergency must be limited to the amount reasonably necessary
to satisfy the need (which may include amounts necessary to pay any Federal,
state, local or foreign income taxes or penalties reasonably anticipated to
result from the distribution), taking in to account the potential that the need
is or may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause an Unforeseeable Emergency, or by
cessation of deferrals under the Plan (if the Plan provides for cancellation of
a deferral election upon a payment due to an Unforeseeable Emergency). The
determination of amounts reasonably necessary to satisfy the need is not
required to take into account any additional compensation that, due to the
Unforeseeable Emergency, is available under another nonqualified deferred
compensation plan but has not actually been paid, or that is available, due to
the Unforeseeable Emergency, under another plan that would provide for deferred
compensation except due to the application of the effective date provisions of
Section 409A of the Code. Distribution from vested Accounts shall be distributed
on a pro rata basis across each of the Participant’s accounts. 6.5 Death
Benefits. (a) If a Participant shall die with a balance credited to his or her
Accounts, such balance shall be paid to his or her applicable designated
Beneficiary or Beneficiaries as provided herein. (b) With respect to all Account
balances which had commenced to be paid in the form of quarterly installment
payments, but all installment payments had not been completed, as of the
Participant’s death, the remaining unpaid quarterly installment payments shall
be made to the Participant’s designated Beneficiary based on the applicable
payment schedule or schedules for the Participant in effect at his or her death.
(c) With respect to all Account balances which had not commenced to be paid as
of the Participant’s death, the then current balance of each such Account
balance payable shall be paid to the Participant’s designated Beneficiary under
the form of payment as elected for such Beneficiary, as provided for in Section
11.1, which shall be one of the same forms of payment available to the
Participant. The designation of the form of payment to a Participant’s
designated Beneficiary shall be made at the same time as the Participant elects
his or her own form of payment, may be changed only as provided in the Plan, and
shall be subject to the same rules. Unless the



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat023.jpg]
19 #4831-7758-3153 Committee provides otherwise, the election of a form of
payment to a Beneficiary may be made, or changed, with respect to each annual
deferral election for a calendar year, provided that if the Committee requires
the entire vested Account to be paid pursuant to one form of payment election,
then the election for the Participant’s first year of eligibility (as defined in
Article V) or, if no election is made, the following default form of payment
shall apply. In the absence of a timely filed designated form of payment to a
Beneficiary, the Beneficiary shall be paid a lump sum. Any payment to a
designated Beneficiary shall be paid in the case of a lump sum payment or
commence being paid in the case of installments to the designated Beneficiary on
the first day of the first Plan Year Quarter next following the death of the
Participant. (d) The Account of a deceased Participant whose Beneficiary is
receiving installment payments shall continue to be adjusted from time to time
as provided in Section 7.2, including, without limitation, adjustments for the
crediting of Credited Income thereto. The crediting of such Account balance
shall be for bookkeeping purposes and shall not represent a transfer or
segregation of assets for the benefit of such Beneficiary, but the Beneficiary
may select such Investment Options pursuant to Section 7.2 as if the Beneficiary
were a Participant. 6.6 Withholding of Taxes. The Company and/or the Trustee of
the Trust shall have the right to deduct from all payments made under the Plan
any federal, state, local or foreign taxes required by law to be withheld with
respect to such payments. 6.7 Cash-Out Distribution. Notwithstanding the other
time and form of benefit payment provisions of this Article VI, a Participant’s
vested Accounts may be cashed-out in the discretion of the Committee in a lump
sum payment in an amount equal to his or her vested Account balance if (i) the
payment will constitute a payout of the Participant’s entire interest in this
Plan and all similar arrangements that are treated as a single plan under Treas.
Reg. Section 1.409A-1(c)(2), (ii) the payment is made on or before the later of
December 31 of the calendar year in which the Participant’s Separation from
Service occurs or the fifteenth (15th) day of the third (3rd) month following
the Participant’s Separation from Service and (iii) the payment of the entire
payment is not over the limit set forth in Section 402(g) of the Code applicable
to the Plan Year in which the cash-out occurs. 6.8 Method of Calculation of
Payments. For purposes of computing the amount of any distribution to a
Participant or a Beneficiary, the balance in such Participant’s or Beneficiary’s
vested Account (as of the date preceding the payment date) shall be multiplied
by one if the payment is a lump sum payment or by a fraction if the payment is
part of an series of installment payments, the numerator of which equals one and
the denominator of which equals the number of installments that such Participant
or Beneficiary is to receive less the number of installment payments such
Participant or Beneficiary has previously received. 6.9 Administrative Deferral
of Payments; Frequency of Payments. All payments hereunder shall be paid on the
Deferral Payment Date or successive anniversaries thereof, as the case may be,
subject to any permitted delay in payment for administrative reasons permitted
under Section 409A of the Code. The delay of any payment for administrative
purposes shall not affect the date upon which subsequent payments become due.



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat024.jpg]
20 #4831-7758-3153 ARTICLE VII ACCOUNTS; CREDITED INCOME 7.1 Participant
Accounts. The Committee shall maintain, or cause to be maintained, bookkeeping
Accounts for each Participant for the purpose of accounting for the
Participant’s beneficial interest under the Plan. The establishment and
maintenance of separate Accounts for each Participant shall not be construed as
giving any person an interest in assets of the Company or a right to payment
other than as provided hereunder. Benefits hereunder shall constitute an
unsecured general obligation of the Company, but the Company may have created
reserves held in Trust in accordance with the terms thereof. 7.2 Investment
Options; Crediting of Income. Except as otherwise set forth herein, the
Committee shall credit Accounts with Credited Income at the rate of return
generated by one (1) or more of the Investment Options established by the
Committee and selected by the Participants. The Committee shall establish
separate funds for bookkeeping purposes to measure a hypothetical rate of return
over a period designated by the Committee. The Committee may, but need not,
provide for such options as are substantially similar (if not identical) to
those provided under one or both of the Qualified Plans. Such Investment Options
and the relevant funds shall be established for bookkeeping purposes only and
shall not require the establishment of actual corresponding funds by the
Committee or the Company. Any establishment, addition or deletion of Investment
Options shall be in the sole and absolute discretion of the Committee. The
Committee shall promulgate uniform procedures applicable to all Participants for
allocating and transferring amounts credited to individual Accounts based on the
performances of the various Investment Options, and may, in its sole discretion,
establish uniform procedures for Participant suggested direction and election
amongst such funds, including the designation of an Investment Option for
Participants in the absence of a Participant election. If the Participant fails
to make an election among the Investment Options, the Participant’s Account
balance will be automatically deemed invested in the lowest-risk investment as
determined by the Committee. Notwithstanding the foregoing, a Participant’s RSU
Deferral Amounts will be credited to an Investment Option that tracks the
performance of the Common Stock (the “Company Stock Unit Fund”). Any stock
dividends, cash dividends or other non-cash dividends that would have been
payable on the Common Stock which relates to the Stock Units credited to a
Participant's Accounts shall be credited to the Participant's Accounts in the
form of additional Stock Units and shall automatically be deemed to be
re-invested in the Company Stock Unit Fund (irrevocably until such amounts are
distributed to the Participant with respect to the related Restricted Stock
Units). The number of shares credited to the Participant for a particular stock
dividend shall be equal to (A) the number of shares of Common Stock credited to
the Participant's Account as of the record date for such dividend in respect of
each share of Common Stock, multiplied by (B) the number of additional or
fractional shares of Common Stock actually paid as a dividend in respect of each
share of Common Stock. The number of shares credited to the Participant for a
particular cash dividend or other non-cash dividend shall be equal to (A) the
number of shares of Common Stock credited to the Participant's Account as of the
record date for such dividend in respect of each share of Common Stock,
multiplied by (B) the fair market value of the dividend, divided by (C) the
"fair market value" of the Common Stock on the payment date for such dividend.
The number of Stock Units credited to the Participant's Account may be adjusted
by the Committee, in its sole discretion, to prevent dilution or enlargement of
Participants' rights with respect to the



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat025.jpg]
21 #4831-7758-3153 portion of his or her Account allocated to the Company Stock
Unit Fund in the event of any reorganization, reclassification, stock split, or
other unusual corporate transaction or event which affects the value of the
Stock, provided that any such adjustment shall be made taking into account any
crediting of shares of Stock to the Participant under this Section. For purposes
of this Section, the fair market value of the Common Stock shall be, in the
event the Common Stock is traded on a recognized securities exchange, an amount
equal to the closing price of the Common Stock on such exchange on the date set
for valuation or, if no sales of Common Stock were made on said exchange on that
date, the closing price of the Stock on the next preceding day on which sales
were made on such exchange; or, if the Stock is not so traded, the value
determined, in its sole discretion, by the Committee in compliance with Code
Section 409A. 7.3 Nature of Account Entries. The establishment and maintenance
of Participants’ Accounts shall be merely bookkeeping entries and shall not be
construed as giving any person an interest in any specific assets of the Company
or of any Affiliate of the Company or Trust or a right to payment or other than
as provided hereunder. Benefits hereunder shall constitute an unsecured general
obligation of the Company, but the Company has provided for amounts to be held
in trust on the Company’s behalf under the Trust. 7.4 Vesting. (a) A Participant
shall have a fully vested and nonforfeitable beneficial interest in the balance
standing to the credit of his or her Salary Deferral, Bonus Deferral, Director
Fees Deferral and RSU Deferral as of any relevant date, subject to the
conditions and limitations on the payment of amounts credited to such Accounts
as provided in the Plan. (b) A Participant shall have a 100% vested and
nonforfeitable beneficial interest in his or her Supplemental Savings Account on
the later of having attained age fifty-five (55) and the tenth (10th)
anniversary of the date of the commencement of his or her employment with the
Employer. In the event that the Participant dies while employed by the Employer,
the Participant shall have a 100% vested interest in his or her Supplemental
Savings Account. In the event that the Participant terminates employment for
reasons other than death prior to having satisfied such vesting requirement set
forth in the preceding sentence, he or she shall forfeit his or her entire
interest in such Supplemental Savings Amount. Such forfeitures shall reduce the
Company’s cost of future Supplemental Savings Amount Contributions. 7.5 Account
Statements. The Committee shall provide each Participant with a statement of the
status of his or her Accounts under the Plan. The Committee shall provide such
statement annually and at such other times as the Committee may determine from
time to time, and such statement shall be in the format as presented by the
Committee. 7.6 Expenses Charged to Accounts. Notwithstanding any other provision
of the Plan to the contrary, expenses incurred in the administration of the Plan
and the Trust may be charged to Accounts on either a pro rata basis or a per
capita basis, and/or may be charged to the Account of the affected
Participant(s) and Beneficiary(ies) (which term is intended to include any
alternate payee(s)) on a usage basis (rather than to all Accounts), as directed
by the Committee. Without



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat026.jpg]
22 #4831-7758-3153 limiting the foregoing, some or all of the reasonable
expenses attendant to the determinations needed with respect to and making of
withdrawals, the calculation of benefits payable under different Plan
distribution options, the distribution of Plan benefits and the review of a
domestic relations order to determine if it is a qualified domestic relations
order and implementation of qualified domestic relations orders may be charged
directly to the Account of the affected Participant and Beneficiary, and
different rules (i.e., pro rata, per capita, or direct charge to Accounts) may
apply to different groupings of Participants and Beneficiaries. ARTICLE VIII
ADMINISTRATION OF THE PLAN 8.1 Plan Administrator. The Plan shall be
administered by the Committee. A majority of the members of the Committee shall
constitute a quorum and the acts of the majority of the members present, or acts
approved in writing by a majority the members without a meeting, shall be the
acts of the Committee. The Committee shall have that authority which is
expressly stated in the Plan as vested in the Committee and as set forth in the
Charter of Authority and Responsibilities for the Volt Information Sciences,
Inc. Administrative Committee for Retirement Programs, as amended from time to
time, substantially in the form attached hereto as Exhibit A, which is hereby
incorporated into this Article VIII, to make rules to administer and interpret
the Plan, to decide questions arising under the Plan, and to take such other
action as may be appropriate to carry out the purposes of the Plan. The
Committee may delegate one or more of its duties or responsibilities under the
Plan to Company officer(s) or employee(s), to a third party administrator or the
Benefits Coordinating Committee, as set forth herein, and any reference to the
Committee in the Plan shall include such delegate(s) as appropriate. 8.2 Rules;
Claims for Benefits. (a) The Committee shall adopt and establish such rules and
regulations with respect to the administration of the Plan as it deems necessary
and appropriate. (b) A Participant or Beneficiary (the “claimant”) shall have
the right to request any benefit under the Plan by filing a written claim for
any such benefit with the Committee (or its delegate) on a form provided or
approved by the Committee (or its delegate) for such purpose. The Committee (or
its delegate), or a claims fiduciary appointed by the Committee, (the
“Reviewer”) shall give such claim due consideration and shall either approve or
deny it in whole or in part. The following procedure shall apply: (i) The
Reviewer may schedule and hold a hearing. (ii) Within ninety (90) days following
receipt of such claim by the Committee (or its delegate), notice of any approval
or denial thereof, in whole or in part, shall be delivered to the claimant or
his duly authorized representative or such notice of denial shall be sent by
mail (postage prepaid) to the claimant or his duly authorized representative at
the address shown on the claim form or such individual’s last known address. The
aforesaid ninety (90) day response period may be extended to one hundred eighty
(180) days after receipt of the claimant’s claim if special circumstances exist
and if written notice of the extension to one hundred eighty (180) days
indicating the special circumstances involved and the date by which a decision
is expected to be



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat027.jpg]
23 #4831-7758-3153 made is furnished to the claimant or his duly authorized
representative within ninety (90) days after receipt of the claimant’s claim.
(iii) Any notice of denial shall be written in a manner calculated to be
understood by the claimant and shall: (A) set forth a specific reason or reasons
for the denial, (B) make reference to the specific provisions of the Plan or, if
applicable, other relevant documents, records or information on which the denial
is based, (C) describe any additional material or information necessary for the
claimant to perfect the claim and explain why such material or information is
necessary, and (D) explain the Plan’s claim review procedures, including the
time limits applicable to such procedures (which are generally contained in
Section 8.2(c)), and provide a statement of the claimant’s right to bring a
civil action in state or federal court under Section 502(a) of ERISA following
an adverse determination on review of the claim denial. (c) A Participant or
Beneficiary whose claim filed pursuant to Section 8.2(b) has been denied, in
whole or in part, may, within sixty (60) days following receipt of notice of
such denial, make written application to the Committee (or its delegate) for a
review of such claim, which application shall be filed with the Committee (or
its delegate). For purposes of such review, the following procedure shall apply:
(i) The Reviewer (which may be the same Reviewer as under Section 8.2(b) or a
different Reviewer as determined by the Committee) may schedule and hold a
hearing. (ii) The claimant or his duly authorized representative shall be
provided the opportunity to submit written comments, documents, records, and
other information relating to the claim for benefits. (iii) The claimant or his
duly authorized representative shall be provided, upon request in writing and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to such claim and may submit to the Reviewer written
comments, documents, records, and other information relating to such claim. (iv)
The Reviewer shall make a full and fair review of any denial of a claim for
benefits, which shall include taking into account all comments, documents,
records, and other information submitted by the claimant or his duly authorized
representative relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination. (v) The
decision on review shall be issued promptly, but no later than sixty (60) days
after receipt by the Committee (or its delegate) of the claimant’s request for
review, or one hundred twenty (120) days after such receipt if a hearing is to
be held or if other special circumstances exist and if written notice of the
extension to one hundred twenty (120) days indicating the special circumstances
involved and the date by which a decision is expected to be made on review is
furnished to the claimant or his duly authorized representative within sixty
(60) days after the receipt of the claimant’s request for a review. (vi) The
decision on review shall be in writing, shall be delivered or mailed by the
Reviewer to the claimant or his duly authorized representative in the manner
prescribed in Section 8.2(b) for notices of approval or denial of claims, shall
be written in a manner



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat028.jpg]
24 #4831-7758-3153 calculated to be understood by the claimant and shall in the
case of an adverse determination: (A) include the specific reason or reasons for
the adverse determination, (B) make reference to the specific provisions of the
Plan or, if applicable, other relevant documents on which the adverse
determination is based, (C) include a statement that the claimant is entitled to
receive, upon request in writing and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits, and (D) include a statement of the claimant’s
right to bring a civil action in state or federal court under Section 502(a) of
ERISA following the adverse determination on review. (d) The period of time
within which a benefit determination initially or on review is required to be
made shall begin at the time the claim or request for review is filed in
accordance with the procedures of the Plan, without regard to whether all the
information necessary to make a benefit determination accompanies the filing. In
the event that a period of time is extended as permitted pursuant to this
paragraph due to the failure of a claimant or his duly authorized representative
to submit information necessary to decide a claim or review, the period for
making the benefit determination shall be tolled from the date on which the
notification of the extension is sent to the claimant or his duly authorized
representative until the date on which the claimant or his duly authorized
representative responds to the request for additional information. (e) For
purposes of the Plan’s claims procedure a document, record, or other information
shall be considered “relevant” to a claimant’s claim if such document, record,
or other information (i) was relied upon in making the benefit determination,
(ii) was submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination, and (iii)
demonstrates compliance with the administrative processes and safeguards
required in making the benefit determination. (f) The Committee (or its
delegate) may establish reasonable procedures for determining whether a person
has been authorized to act on behalf of a claimant. (g) To the extent required
by law, completion of the claims procedures described in this Article VIII shall
be a mandatory precondition that must be complied with prior to the commencement
of a legal or equitable action by a person claiming rights under the Plan or the
Trust. The Committee and the claimant may by mutual agreement waive these
procedures as a mandatory condition to such action. 8.3 Finality of
Determinations. Except as provided by law, all determinations of the Reviewer to
any matter arising under the Plan, including questions of construction and
interpretation shall be binding and conclusive upon all interested parties. The
Committee and the Reviewer shall have the maximum permissible discretion to
interpret the Plan, and to determine eligibility for participation and benefits
hereunder. It is intended that determinations made by the Committee and the
Reviewer shall be reviewed under a deferential “arbitrary and capricious”
standard of review. 8.4 Agreement to Arbitrate Disputes. Any dispute,
controversy or claim arising out of, involving, affecting or related in any way
to this Plan, or arising out of, involving, affecting or related in any way to
any employee’s participation thereunder, including but not limited to



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat029.jpg]
25 #4831-7758-3153 disputes, controversies or claims arising out of or related
to the actions of the Committee, the Reviewer or any of the Company’s other
employees, under Federal, state and/or local laws, after first having been
reviewed by the Committee and then the Reviewer under the provisions of this
Article VIII, shall be resolved by final and binding arbitration, in accordance
with the applicable rules of the American Arbitration Association in the state
where the Participant is currently or last employed by the Company or its
Affiliate. The arbitrator shall be entitled to award reasonable attorney’s fees
and costs to the prevailing party. The award shall be in writing, signed by the
arbitrator, and shall provide the reasons for the award. Any Participant in
accepting participation hereunder, agrees to waive his/or her right to trial by
jury in any lawsuit or cause of action involving the Plan. Judgment upon the
arbitrator’s award may be filed in and enforced by any court having
jurisdiction. This Agreement to Arbitrate Disputes does not prevent any
Participant from filing a charge or claim with any governmental administrative
agency as permitted by applicable law. 8.5 Indemnification. To the extent
permitted by law and the Company’s bylaws, the member of the Committee and the
Reviewer, their agents and delegates, and the officers, directors, and employees
of the Company shall be indemnified and held harmless by the Company against and
from any and all loss, cost, liability, or expense that may be imposed upon or
may be reasonably incurred by them in connection with or resulting from any
claim, action, suit, or proceeding to which they may be a party or in which they
may be involved by reason of any action taken or failure to act under the Plan
and against and from any and all amounts paid by them in settlement (with the
Company’s written approval) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding. 8.6 Delegation to Benefits Coordinating
Committee. The Committee may, in its sole discretion, make a revocable
delegation of its responsibilities, duties and obligations to a Benefits
Coordinating Committee by naming a Benefits Coordinating Committee of not less
than three (3) persons who shall be set forth in a written resolution or consent
of the Committee. In the event a Benefits Coordinating Committee is so
designated, it shall act on behalf of the Committee, as if each member of the
Benefits Coordinating Committee was a member of the group constituting the
Committee and shall have all the rights and authority attendant thereto, with
respect to the responsibilities, duties and obligations delegated to such
Benefits Coordinating Committee, except that the Benefits Coordinating Committee
shall act on behalf of the Committee with respect to such responsibilities,
duties and obligations. Any member of the Benefits Coordinating Committee may be
removed at the pleasure of the Committee or may resign by written notice to the
Committee. Said removal or resignation shall be effective sixty (60) days after
delivery of such notice to the other party unless some other date is designated
by the Committee. After such removal or resignation, the Committee shall appoint
a replacement member to the Benefits Coordinating Committee. ARTICLE IX FUNDING
9.1 Funding. (a) It is intended that the Company is under a contractual
obligation to make the payments when due under the Plan or as the Committee (or
its delegate) or the Reviewer may



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat030.jpg]
26 #4831-7758-3153 direct. Such funds shall be paid first, from Trust assets if
available, and then from the general assets of the Company. Benefits hereunder
and Credited Income shall also be reflected on the accounting records of the
Company, as provided for under the Plan. No Participant shall have any right,
title or interest whatsoever in or to any investment reserves, trust, accounts,
or funds that the Company may purchase, establish or accumulate to aid in
providing the benefit payments described in the Plan except as provided for
under the Trust. Participants and Beneficiaries shall not acquire any interest
under the Plan greater than that of unsecured general creditors of the Company.
Shortly after the end of each Plan Year the Committee (or its delegate) will
calculate the total Account balances of all Participants. If such aggregate
balance exceeds the total net assets of the Trust, the Company may, but shall
not be obligated to contribute such excess to the Trust. If the Trust’s net
assets exceed the aggregate balance of the Participants’ Accounts, the Committee
may, but shall not be obligated to credit such excess against any liabilities or
other obligations of the Company to the Trust. In the event funds of the Trust
are returned to the Company or paid for the benefit of its general creditors,
all payment obligations under this Plan shall be due immediately and the Company
hereby acknowledges that the obligations hereunder accrued not by reason of the
events described in this sentence but by reason of payments that otherwise would
have been paid previously, but for this Plan. (b) Notwithstanding anything to
the contrary in the Plan or the Trust, no funding obligation with respect to the
Trust shall be triggered or enforced, and no funding shall be effected, in
connection with a change in the Company’s financial health within the meaning of
Section 409A(b)(2) of the Code, or under any other circumstances that would
cause the Plan not to comply with Section 409A of the Code. (c) Notwithstanding
anything to the contrary in the Plan or the Trust, if the Company or any
Affiliate maintains a defined benefit plan within the meaning of Section
409A(b)(3)(B) of the Code, no additional deposits may be made to the Trust, the
Trustee may not compel additional deposits to the Trust and no other assets may
be set aside or reserved for purposes of meeting the Company’s obligations under
the Plan if the Plan provides benefits to any “covered employees” within the
meaning of Section 409A(b)(3)(D) of the Code during any “restricted period”
within the meaning of Section 409A(b)(3)(B) of the Code with respect to any such
defined benefit plan. To the extent not inconsistent with Section 409A of the
Code, the restricted period means any period in which (i) the defined benefit
plan is in at-risk status under Section 430(i) of the Code, (ii) the plan
sponsor of the defined benefit plan is a debtor in bankruptcy or (iii) the
12-month period beginning six (6) months before the termination date of the
defined benefit plan if, as of the termination date, plan assets are not
sufficient to pay plan liabilities. (d) Neither the Trust nor its assets shall
be located or transferred outside the United States (within the meaning of
Section 409A(b)(1) of the Code). ARTICLE X AMENDMENT; TERMINATION; MERGER 10.1
Amendment and Termination. Subject to the restrictions imposed by and consistent
with applicable provisions of Section 409A of the Code, the Board of Directors
of the Company may amend, modify, or terminate the Plan at any time but in no
event shall any such



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat031.jpg]
27 #4831-7758-3153 amendment, modification or termination result in a reduction
in any Participant’s Accounts or postpone the time of payment thereunder as of
the time of such amendment, modification or termination unless the Board of
Directors of the Company or the Committee acting on behalf of the Board, and any
Participant, Beneficiary or employee who suffers such a reduction or
postponement by reason of such proposed amendment, modification or termination,
consents in writing to such amendment, modification or termination, and such
consent is filed with the Board of Directors or the Committee in the calendar
year preceding the effective date of the proposed amendment, modification or
termination. In the event of a termination of the Plan, subject to the
restrictions imposed by and consistent with applicable provisions of Section
409A of the Code, no further deferral elections may be made under the Plan and
amounts which are then payable, or which become payable under the terms of the
Plan, shall be paid as scheduled in accordance with the provisions of the Plan.
10.2 Change of Control. In the event of a Change of Control of the Company and
the Change of Control satisfies the definition of a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of its assets, within the meaning of Section 409A(a)(2)(A)(v) of the Code, all
benefits hereunder shall become immediately due and payable (1) upon the
consummation of such Change of Control, to the extent set forth in the
Participant’s election deferral form; or (2) the first day of the third (3rd)
Plan Year Quarter coincident with or next following the date of the
Participant’s Separation from Service provided such Separation from Service
occurs on or before the second (2nd) anniversary of such Change of Control, and
in each such case the Participant shall receive his or her vested Accounts
hereunder in a single lump sum payment. 10.3 Automatic Payment of Taxable
Benefit. Notwithstanding anything contained herein to the contrary, but subject
to the restrictions imposed by and consistent with applicable provisions of
Section 409A of the Code, if it has been finally determined that funds held
pursuant to this Plan and the relevant Trust or Credited Income are includible
in the taxable income of a Participant or his or her Beneficiary, such funds
shall be immediately distributed to such Participant or Beneficiary. For
purposes of this Section, a final determination shall occur when a decision is
determined by the highest court which could otherwise render a decision (or the
Participant and the Internal Revenue Service have reached a final agreement) in
this regard. ARTICLE XI GENERAL PROVISIONS 11.1 Beneficiary Designation. A
Participant shall designate a Beneficiary or Beneficiaries who, upon his or her
death, are to receive payments that otherwise would have been paid to him under
the Plan. All Beneficiary designations shall be in writing and on a form
prescribed by the Committee for such purpose, and any such designation shall
only be effective if and when delivered to the Committee during the lifetime of
the Participant. On the Beneficiary designation form, the Participant may also
designate the form of payment to the designated Beneficiary. Any such designated
form of payment must be a form as permitted under the Plan and must be filed in
a timely manner as provided in Section 6.5. A Participant may from time to time
during his or her lifetime change a designated Beneficiary or Beneficiaries (or
change a designated form of payment to a Beneficiary) by filing a new
Beneficiary designation form with the Committee, provided, however, that no
change in the form of payment may be made except as



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat032.jpg]
28 #4831-7758-3153 provided in Section 6.3 or 6.10. In the event a designated
Beneficiary of a Participant predeceases the Participant, the designation of
such Beneficiary shall be void. If a designated Beneficiary dies after the
Participant, but before all death benefit payments relating to such Beneficiary
have been paid, the remainder of such death benefit payments shall be continued
to such Beneficiary’s surviving spouse and if there is no surviving spouse, to
his or her surviving children, per stirpes, and if there are no surviving
children, to his or her estate, unless the Participant had designated on the
applicable Beneficiary designation form a method of payment to a contingent
Beneficiary. In the event a Participant shall fail to designate a Beneficiary or
Beneficiaries with respect to any death benefit payments, or if for any reason
such designation shall be ineffective, in whole or in part, any payment that
otherwise would have been paid to such Participant shall be paid to his or her
surviving children, per stirpes, and if there are no surviving children, to his
or her estate, and in such event, his or her estate shall be his or her
Beneficiary with respect to such payments. 11.2 Effect on Other Plans. Deferred
Amounts shall not be considered as part of a Participant’s compensation for the
purpose of any savings or pension plan maintained by the Company except where
counting such compensation is permitted by law and where the savings or pension
plan provides that such deferrals shall be counted, but, in any event, such
amounts shall be taken into account under all other employee benefit plans
maintained by the Company in the year in which such amounts would have been
payable in the absence of a deferral election; provided, however, that such
amounts shall not be taken into account to the extent the inclusion thereof
would jeopardize the tax-qualified status of the plan to which they relate. 11.3
Nontransferability. No right or interest of any Participant in the Plan shall be
assignable or transferable in whole or in part, either voluntarily or by
operation of law or otherwise, or be subject to payment of debts of any
Participant by execution, levy, garnishment, attachment, pledge, bankruptcy, or
in any other manner. Notwithstanding the foregoing, upon receipt of a copy of a
decree from a court of competent jurisdiction which finally declares a
Participant’s spouse as having property rights to a portion of the amounts
credited to such Participant’s Accounts, the Committee shall segregate such
portion from the Participant’s Accounts and hold that portion for the benefit of
the spouse. For purposes of crediting Credited Income on and determining the
timing of the distribution of such segregated amounts, such segregated amounts
shall be treated as if they had remained part of the Participant’s Account but
subject to such Investment Option elections as are made by the spouse. In
receiving payment of such amount, and in designating Beneficiaries, the Spouse
shall be treated as if he or she was a Participant; provided that the spouse
shall not be entitled to begin receiving payments hereunder before the earliest
date that the Participant could have recovered payments under this Plan. 11.4
Plan Not an Employment or Service Contract. The Plan is not an employment or
service contract. It does not give to any person the right to be continued in
employment or other service, and all Eligible Employees and employees remain
subject to change of salary, transfer, change of job, discipline, layoff,
discharge, or any other change of employment status and all Directors remain
subject to change of service status. 11.5 Applicable Law. The Plan shall be
governed and construed in accordance with the laws of the State of New York
except to the extent such laws are preempted by any applicable Federal law.



--------------------------------------------------------------------------------



 
[ebcvoltdeferredcompensat033.jpg]
29 #4831-7758-3153 IN WITNESS WHEREOF, Volt Information Sciences, In c . has
caused this Plan to be executed by one of its duly authorized officers, this 8th
day of June, 2016. VOLT INFORMATION SCIENCES, I N C . By: /s/ Ann R. Hollins
Title: SVP and Chief Human Resources Officer



--------------------------------------------------------------------------------



 